In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-3534
JOSHUA YOUNG,
                                                 Plaintiff-Appellant,
                                v.

CITY OF CHICAGO, NATHANIEL WARNER,
ROBERT PERAINO, and ANTHONY PAVONE,
                                   Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 17-C-4803 — Elaine E. Bucklo, Judge.
                    ____________________

  ARGUED DECEMBER 4, 2020 — DECIDED FEBRUARY 5, 2021
               ____________________

   Before KANNE, WOOD, and SCUDDER, Circuit Judges.
   KANNE, Circuit Judge. Plaintiﬀ Joshua Young sued the City
of Chicago and several of its police oﬃcers for detaining him
without probable cause while he awaited trial for being an
armed habitual criminal.
   Describing this case decides the outcome, to wit: Chicago
police oﬃcers lawfully stopped Young while he was driving.
2                                                    No. 19-3534

A gun was found next to Young in the car. And Young is a
convicted felon. That’s textbook probable cause. It does not
matter that Young said the gun wasn’t his—protesting inno-
cence is not a get-out-of-pretrial-detention-free card. Nor
does it matter that the police allegedly falsiﬁed evidence at the
station later on—they had all the probable cause they needed
from the arrest scene alone.
    “In our society liberty is the norm, and detention prior to
trial or without trial is the carefully limited exception.” United
States v. Salerno, 481 U.S. 739, 755 (1987). Young’s pretrial de-
tention fell squarely within that exception. We thus aﬃrm the
district court’s decision granting summary judgment to De-
fendants.
                        I. BACKGROUND
    The following facts are stated in the light most favorable
to Young as the nonmovant. In 2015, Plaintiﬀ Joshua Young
drove Corey Hughes to get a haircut in Chicago. While driv-
ing, Hughes told Young that he had a gun. Young started to
turn around and told Hughes to take the gun back. But
Hughes responded that he would return the gun to its owner
at the barbershop. Young then dropped Hughes oﬀ for a hair-
cut and came back several hours later to pick him up. Young
did not ask Hughes about the gun, but he believed that
Hughes had left it at the barbershop.
   That same day, Chicago police oﬃcers received an anony-
mous tip that Young and Hughes were driving around with a
gun in their car. The oﬃcers eventually spotted the vehicle
and saw that Hughes was not wearing a seatbelt. They pulled
the car over (which all parties agree was lawful), approached
No. 19-3534                                                  3

it with guns drawn, and yelled “freeze” and “let me see your
hands.”
    Hughes told Young, “take this,” but Young yelled back,
“hell no.” So Hughes wiped the gun and placed it on the car’s
center console. Young then put up his hands and exited the
car.
   The oﬃcers saw this commotion take place inside the car
and saw the gun on the console. Young said that it belonged
to Hughes. But the oﬃcers arrested them both.
    While questioning Young, the oﬃcers learned that he and
Hughes were convicted felons. Young repeated that he did
not own the gun, and he provided a written statement de-
scribing the events set forth above. The oﬃcers destroyed
Young’s ﬁrst version of the statement and made him write a
second, more incriminating version that did not recount sev-
eral exonerating facts, such as Young’s belief that Hughes left
the gun at the barbershop. One of the oﬃcers then acknowl-
edged that Hughes owned the gun. He told Young that he
would be released shortly.
   Hughes, for his part, told the oﬃcers that the gun be-
longed to a gang and argued that he could not have carried
the gun because he was wearing sweatpants and was on
crutches.
   The oﬃcers prepared various police reports that all listed
Hughes as the possessor and owner of the gun. They next re-
layed Young’s written statement to the State’s Attorney’s of-
ﬁce, which approved felony charges against Young for being
an armed habitual criminal, among other charges. The oﬃcers
then signed a criminal complaint against Young.
4                                                    No. 19-3534

    A week after his arrest, Young appeared at a preliminary
hearing in the Circuit Court of Cook County, Illinois. The
judge found probable cause to detain him and set a $100,000
bond. Young could not pay the bond and stayed in pretrial
detention for over a year. The prosecution proceeded to trial
solely on the armed habitual criminal charges. Young was ac-
quitted.
    Young then sued Chicago and several of its police oﬃcers
under 42 U.S.C. § 1983 for violating various state and federal
laws, including the Fourth Amendment and the Due Process
Clause, by holding him in pretrial detention without probable
cause and by ignoring and fabricating evidence to detain him.
Young’s other claims—for malicious prosecution, conspiracy,
failure to intervene, respondeat superior liability, and indemni-
ﬁcation—all stemmed from his Fourth Amendment and due
process claims.
    Defendants sought summary judgment on all counts be-
cause the oﬃcers had probable cause to detain Young and
because unlawful pretrial detention cannot give rise to a due
process claim. The district court agreed and entered judgment
in favor of Defendants. Young now appeals.
                          II. ANALYSIS
    We review the district court’s summary judgment order de
novo. Flexible Steel Lacing Co. v. Conveyor Accessories, Inc., 955
F.3d 632, 643 (7th Cir. 2020) (citing Ga.-Pac. Consumer Prods.
LP v. Kimberly-Clark Corp., 647 F.3d 723, 727 (7th Cir. 2011)).
“Summary judgment is appropriate when ‘there is no genu-
ine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P.
56(a)). “We draw ‘all justiﬁable inferences’ in the favor of the
No. 19-3534                                                       5

nonmoving party.” Id. (quoting Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986)) (citing AutoZone, Inc. v. Strick, 543
F.3d 923, 929 (7th Cir. 2008)).
   A. Fourth Amendment
    The Fourth Amendment prohibits unreasonable searches
and seizures. “[P]retrial detention is a ‘seizure’—both before
formal legal process and after—and is justiﬁed only on prob-
able cause” to believe that the detainee has committed a
crime. Lewis v. City of Chicago, 914 F.3d 472, 477 (7th Cir. 2019)
(citing Manuel v. City of Joliet (Manuel I), 137 S. Ct. 911, 918
(2017)).
    “[P]robable cause is a common-sense inquiry requiring
only a probability of criminal activity; it exists whenever an
oﬃcer or a court has enough information to warrant a pru-
dent person to believe criminal conduct has occurred.” Whit-
lock v. Brown, 596 F.3d 406, 411 (7th Cir. 2010) (citing Illinois v.
Gates, 462 U.S. 213, 244 n.13 (1983)). This “is not a high bar.”
District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting
Kaley v. United States, 571 U.S. 320, 338 (2014)). It is “assessed
objectively” based on “the conclusions that the arresting of-
ﬁcer reasonably might have drawn from the information
known to him.” Holmes v. Village of Hoﬀman Estates, 511 F.3d
673, 679 (7th Cir. 2007) (citing Devenpeck v. Alford, 543 U.S. 146,
153 (2004); Whren v. United States, 517 U.S. 806, 812–13 (1996)).
    Young argues that the oﬃcers violated his Fourth Amend-
ment rights by detaining him without probable cause before
his trial for being an armed habitual criminal. Under Illinois
law, “[a] person commits the oﬀense of being an armed habit-
ual criminal if he … possesses … any ﬁrearm after having
been convicted a total of 2 or more times of” certain felonies.
6                                                   No. 19-3534

720 Ill. Comp. Stat. 5/24-1.7. All parties agree that Young had
been convicted of two or more predicate felonies at the time
of his arrest. Young does not argue that the oﬃcers lacked the
knowledge of this fact necessary to detain him. The only ques-
tion, then, is whether the oﬃcers had probable cause to be-
lieve that Young possessed a ﬁrearm.
    We conclude that the oﬃcers had such probable cause be-
cause they found a gun right next to Young in the car he was
driving. That scene provided more than enough information
for the oﬃcers to believe that Young possessed the gun. United
States v. Longmire, 761 F.2d 411, 420 (7th Cir. 1985) (“Having
discovered the handgun in the car during a lawful search, [the
oﬃcers] had probable cause to arrest the occupants for pos-
session of a ﬁrearm.”).
   Young nonetheless points to several discrete facts that he
contends should defeat probable cause. But none of them
change our minds.
    Young ﬁrst argues that the oﬃcers should have cleared
him once he pointed the ﬁnger and told them that the gun be-
longed to Hughes. Not so. “Many putative defendants protest
their innocence, and it is not the responsibility of law enforce-
ment oﬃcials to test such claims once probable cause has been
established.” Spiegel v. Cortese, 196 F.3d 717, 724 (7th Cir.
1999). That’s a task for trial.
    Second, Young argues that because the oﬃcers had a clear
line of sight to the interior of the car as they approached it,
they saw Hughes—not Young—place the gun on the console.
And this was conﬁrmed, Young says, by the police reports
that listed Hughes as the gun’s owner.
No. 19-3534                                                     7

    Indeed, an oﬃcer “may not close his eyes to facts that
would clarify the situation” and defeat probable cause. See
McBride v. Grice, 576 F.3d 703, 707 (7th Cir. 2009) (citations
omitted). But that doesn’t help Young because even if the of-
ﬁcers saw Hughes handle the gun, they still had probable
cause to believe that Hughes and Young possessed it jointly.
People v. Hill, 589 N.E.2d 1087, 1089 (Ill. App. Ct. 1992) (“[T]he
exclusive dominion and control required to establish con-
structive possession is not diminished by evidence of others’
access to the contraband. When the relationship of others to
the contraband is suﬃciently close to constitute possession,
the result is not vindication of the defendant, but rather a sit-
uation of joint possession.” (alteration omitted) (quoting Peo-
ple v. Williams, 424 N.E.2d 1234, 1237 (Ill. App. Ct. 1981))). And
the police reports do not alter the facts on the ground; Young
was sitting next to the gun.
    Young ﬁnally points to his allegations that the police falsi-
ﬁed evidence against him after his arrest—most notably, by
destroying his ﬁrst written statement. But even assuming the
police did so, they still had probable cause to detain Young
pending trial. Once more, at the risk of sounding like a broken
record, the oﬃcers found Young with a gun next to him in the
car that he was driving. They didn’t need anything else.
    Although our conclusion is straightforward, we take seri-
ously Young’s allegations of severe police misconduct. We
have no trouble imagining a case in which allegations of po-
lice misconduct—even misconduct that occurs after an ar-
rest—could impugn oﬃcers’ basis for probable cause at the
time of arrest. This just is not that case because the scene of
arrest, even as Young describes it and even accepting all of the
8                                                   No. 19-3534

police misconduct as true, gave the oﬃcers adequate probable
cause to detain him.
    B. Due Process
   Young argues that the police violated his due process
rights by both fabricating evidence and withholding exculpa-
tory evidence in order to detain him before trial. But as Young
admits, our decision in Lewis precludes this claim.
    Lewis was a § 1983 case, like this one, in which the plaintiﬀ
argued that “misconduct by law enforcement—falsifying the
police reports that led to his pretrial detention—… violated
his right to due process.” Lewis, 914 F.3d at 478. We rejected
this claim because, according to the Supreme Court’s decision
in Manuel I, “the Fourth Amendment, not the Due Process
Clause, governs a claim for wrongful pretrial detention.” Id.
at 475.
    If in Lewis we did not let the plaintiﬀ’s due process claim
proceed when the police falsiﬁed “reports that led to his pre-
trial detention,” id. at 478 (emphasis added), we certainly will
not let Young’s due process claim proceed when the alleged
police misconduct did not lead to his pretrial detention. As
explained, the probable cause from his scene of arrest did.
    Young nevertheless argues that we should overturn Lewis
because it incorrectly narrowed the scope of the due process
clause. He speciﬁcally notes that “[w]e have consistently held
that a police oﬃcer who manufactures false evidence against
a criminal defendant violates due process if that evidence is
later used to deprive the defendant of her liberty in some
way.” Whitlock v. Brueggemann, 682 F.3d 567, 580 (7th Cir.
2012).
No. 19-3534                                                         9

    We reject this call. Lewis was based on Manuel I—a Su-
preme Court decision that we are bound to follow. And
Young has not demonstrated that Lewis misinterpreted Ma-
nuel I. The Supreme Court there stated that a Fourth Amend-
ment violation can occur “when legal process itself goes
wrong—when, for example, a judge’s probable-cause deter-
mination is predicated solely on a police oﬃcer’s false state-
ments. … And for that reason, [legal process] cannot extin-
guish the detainee’s Fourth Amendment claim—or somehow
… convert that claim into one founded on the Due Process
Clause.” Manuel I, 137 S. Ct. at 918–19 (citing Manuel v. City of
Joliet, 590 F. App’x 641, 642–43 (7th Cir. 2015)). The Court then
concluded, “If the complaint is that a form of legal process
resulted in pretrial detention unsupported by probable cause,
then the right allegedly infringed lies in the Fourth Amend-
ment.” Id. at 919.
   The court did not say that the right “could lie” in the
Fourth Amendment. It said that the right lies there. We will
continue to heed that instruction.
     Young’s reliance on Whitlock is also unpersuasive. In Whit-
lock, we stated that falsifying evidence “violates due process
if that evidence is later used to deprive the defendant of her liberty
in some way.” Whitlock, 682 F.3d at 580 (emphasis added). As
explained, the alleged police misconduct here did not deprive
Young of any liberty; his pretrial detention was lawful even if
the misconduct occurred.
    Young claims, though, that he suﬀered a broader liberty
harm than mere pretrial detention. Namely, he argues that the
alleged police misconduct inﬂuenced his bond amount and
his preliminary hearing. But as the district court put it, that’s
10                                                  No. 19-3534

just another way of saying it aﬀected his pretrial detention,
which is protected by the Fourth Amendment alone.
    Young also says that the misconduct aﬀected the prosecu-
tor’s charging decision. But that is not a liberty harm. “[T]here
is no such thing as a constitutional right not to be prosecuted
without probable cause.” Manuel v. City of Joliet, 903 F.3d 667,
670 (7th Cir. 2018) (alteration in original) (quoting Serino v.
Hensley, 735 F.3d 588, 593 (7th Cir. 2013)).
   As a ﬁnal note, Young is not left in the lurch without a due
process claim. He had—and pursued—an avenue for relief
under the Fourth Amendment. He just didn’t succeed. We
will not subvert Supreme Court precedent by adding a due
process claim to the mix just so he can have another bite at the
apple.
     C. Remaining Claims
   Young’s claim for malicious prosecution fails for the same
reason that his Fourth Amendment claim fails—the oﬃcers
had probable cause to detain him. Martinez v. City of Chicago,
900 F.3d 838, 849 (7th Cir. 2018) (“To state a claim for mali-
cious prosecution under Illinois law, a plaintiﬀ must allege
that: (1) he was subjected to judicial proceedings; (2) for which
there was no probable cause … .” (quoting Sneed v. Rybicki,
146 F.3d 478, 480–81 (7th Cir. 1998))).
   Young’s remaining claims for conspiracy, failure to inter-
vene, respondeat superior liability, and indemniﬁcation derive
entirely from his Fourth Amendment and due process claims.
Because we aﬃrm the district court’s decision entering sum-
mary judgment in favor of Defendants on those two anteced-
ent claims, we will not revive any of the derivative claims.
No. 19-3534                                              11

                      III. CONCLUSION
    For the foregoing reasons, we AFFIRM the decision of the
district court.